DETAILED ACTION
This is a response to Application # 17/006,814 filed on August 29, 2020 in which claims 1-10 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 are pending, of which claim 8 is rejected under 35 U.S.C. § 112(b); claims 1 and 6-10 are rejected under 35 U.S.C. § 102(a)(1); and claims 2 and 3 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed August 29, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in The People’s Republic of China on August 29, 2019. It is noted, however, that Applicant has not filed a certified copy of the CN201910810522.0 application as required by 37 C.F.R. § 1.55.

Specification
SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected, and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 2-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted 

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “self-hosted server installation module;” “expansion package module,” “access request confirmation module,” “webpage expansion module,” and “function expansion module” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Objections
Claim 1 is objected to because of the following informalities:  this claim contains two limitations separated only by a semi-colon at lines 3-5. It is customary for limitations to be separated by both a semi-colon and a line break.  Appropriate correction is required.

Claims 2 and 4 are objected to because of the following informalities:  these claims refer to “a local device.” It is unclear if this is referring to the local device of parent claim 1 or a second local device.  Appropriate correction is required.

Claim 5 is objected to because it depends from claim 3, while claim 4 depends from claim 2. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim that, in turn, refers to another preceding claim.
A claim that depends from a dependent claim should not be separated by any claim that does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, Applicants’ sequence will not be changed.  See MPEP § 608.01(n).

Claim 7 is objected to because of the following informalities:  this claim includes the limitation “accessing hardware of local device” that is grammatically incorrect and appears to be missing the appropriate article prior to “local device.”  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 8, the limitations “self-hosted server installation module;” “expansion package module,” “access request confirmation module,” “webpage expansion module,” and “function expansion module” invokes 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kluyt et al., US Publication 2012/0203880 (hereinafter Kluyt).

Regarding claim 1, Kluyt discloses an interface self-service method, comprising “installing a self-hosted server in a local device” (Kluyt ¶ 48) by disclosing an on-device service having a web server, which must be installed in order to exist on the device. Additionally, Kluyt discloses “installing an interface webpage in the self-hosted server in the form of a webpage expansion package” (Kluyt ¶ 70) by serving on-device web pages, which must be “installed” in order to be present and are in the form of a “webpage expansion package” by including all the requirements of the web page, which complies with the definition of this term give in the present specification at page 5. Further, Kluyt discloses “installing an interface function in the self-hosted server in the form of a function expansion package” (Kluyt ¶ 72) by including an XML web services handler, which must be installed to be present. Moreover, Kluyt discloses “confirming a type of an access request when the self-hosted server receives the access request from a local browser” (Kluyt ¶¶ 70-72) by receiving a request and processing it by the web server or the XML web service handler as appropriate, which requires determining (i.e., confirming) the type of access request. Likewise, Kluyt discloses “if the access request is an interface webpage request, returning a corresponding interface webpage to the local browser according to the webpage expansion package.” (Kluyt ¶ 71). Kluyt also discloses “if the access request is an interface function request, accessing a corresponding interface function of the function expansion package.” (Kluyt ¶ 72). Finally, the examiner notes that the broadest reasonable interpretation of the final two limitations does not require that both limitations must be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7).

claim 6, Kluyt discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Kluyt discloses “wherein the step of installing the interface function in the self-hosted server in the form of the function expansion package comprises: registering an event handler for the function expansion package to process event processing requests of other expansion packages through the event handler” (Kluyt ¶¶ 69, 119) by indicating that the DLLs are registered and that the DLLs include plugins (i.e., event handlers).

Regarding claim 7, Kluyt discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Kluyt discloses “wherein the accessing of the corresponding interface function of the function expansion package comprises: accessing local files” (Kluyt ¶¶ 78-79) by accessing data from a local file containing service descriptions. Further, Kluyt discloses “accessing hardware of local device” (Kluyt ¶ 169) by accessing hardware information using the corresponding system call.  Moreover, Kluyt discloses “caching data required for business” (Kluyt ¶ 187) by storing (i.e., caching) information on the device. The examiner notes that the statement that the data is “required for business” is merely a statement of intended use and not accorded any patentable weight, Likewise, Kluyt discloses “pulling or pushing remote data” (Kluyt ¶ 98) by pushing log data. Finally, Kluyt discloses “accessing external webpages through channels” (Kluyt ¶ 211) by allowing devices to access web pages through VPNs (i.e., channels).

Regarding claim 8, it merely recites an apparatus for performing the method of claim 1. The apparatus comprises computer software modules for performing the various functions. Kluyt comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

claim 9, it merely recites a device for performing the method of claim 1. The device comprises computer software modules for performing the various functions. Kluyt comprises computer software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 10, it merely recites a non-transitory computer-readable storage medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. Kluyt comprises computer software modules for performing the same functions. Thus, claim 10 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Kluyt in view of Joshi et al., US Publication 2005/0149726 (hereinafter Joshi)


Regarding claim 2, Kluyt discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Kluyt does not appear to explicitly disclose “wherein the step of installing the interface webpage in the self-hosted server in the form of the webpage expansion package comprises: setting an original file structure and a configuration file of the interface webpage in the webpage expansion package; and copying the webpage expansion package to a local device and installing the webpage expansion package in the self-hosted server.”
However, Joshi discloses a web server system “wherein the step of installing the interface webpage in the self-hosted server in the form of the webpage expansion package comprises: setting an original file structure and a configuration file of the interface webpage in the webpage expansion package; and copying the webpage expansion package to a local device and installing the webpage expansion package in the self-hosted server” (Joshi ¶ 146) by copying over the directory structures, which also requires those directory structures to be set.
Kluyt and Joshi are analogous art because they are from the “same field of endeavor,” namely that of web servers.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kluyt and Joshi before him or her to modify the web server of Kluyt to include the directory copying of Joshi.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Kluyt teaches the “base device” for establishing a server capable of processing both webpage 

Regarding claim 3, the combination of Kluyt and Joshi discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Kluyt and Joshi discloses “wherein the step of setting the original file structure and the configuration file of the interface webpage in the webpage expansion package comprises: saving folders and files of the interface webpage in the original file structure.” (Joshi ¶ 146). Further, the combination of Kluyt and Joshi discloses “saving folder nodes, file nodes, alias nodes and external event nodes of the original file structure in the configuration file in the form of tree nodes” (Joshi ¶¶ 68, 234) by indicating that the components are configured as document objects, which are notoriously well known in the art to save the components as nodes, and further indicating that the components may include aliases. Finally, the combination of Kluyt and Joshi discloses “saving the configuration file in a top-level folder of the original file structure with a fixed file name” (Joshi ¶ 254) by giving the content a URL, which is a top-level fixed file name.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chowe et al., US Patent 6,029,175, Describes various functions and features possessed by common server systems.
Marinescu et al., US Publication 2017/0351437, Describes various functions and features possessed by common server systems.
Cody Arsenault; HTTP Cache Headers – A Complete Guide; May 24, 2018; keycdn.com; pages 1-8; Describes known and relevant caching strategies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDREW R DYER/Primary Examiner, Art Unit 2176